DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, species I in the reply filed on 11/14/2022 is acknowledged.
Claims 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baynham (US Pub 2018/0344473).
With respect to claim 1, Baynham discloses an implantable medical device (See figs 1 and 2 below) comprising: an implant body (fig 2, 14) having a length and a height; and a deployable ramped nose (fig 2, 12) adapted to selectively (either fig 2 with it extending or fig 1 with it within the body) extend from the body and transition from a first height (left height of 12) proximate the implant body to a second, shorter, height distal (right height if 12) from the implant body. With respect to claim 2, Baynham discloses wherein the deployable ramped nose is adapted to distract an implant site upon insertion of the implantable medical device (fig 7). With respect to claim 3, Baynham discloses wherein the deployable ramped nose is in a deployed state (fig 7) during initial insertion of the implantable medical device, and is retracted (fig 6) within the implant body after initial insertion of the implantable medical device. With respect to claim 4, Baynham discloses wherein the deployable ramped nose is retracted before the implantable medical device is fully inserted, whereby the deployable ramped nose does not extend into a space beyond a targeted insertion location of the implant body during insertion of the implantable medical device (fig 1, the nose is fully within line with the body). With respect to claim 5, Baynham discloses wherein the deployable ramped nose comprises a pair of ramps (see fig 2 below) hingedly connected to an elongate member (fig 2, 22)  proximate a distal end of the deployable ramped nose. With respect to claim 6, Baynham discloses wherein proximal ends of the pair of ramps rest on and engage with a pair of shelves (fig 2, 52 and 62) of the implant body to prevent collapsing of the ramps. With respect to claim 9, Baynham discloses wherein the implant body comprises an intervertebral spacer (fig 6). With respect to claim 10, Baynham discloses wherein the deployable ramped nose is also adapted to transition from a first thickness proximate the implant body to a second, thinner, thickness distal from the implant body (fig 1, 32 chamfered edge makes the end less thick than the rest). With respect to claim 11, Baynham discloses further comprising a tool adapted to selectively deploy the deployable ramp nose (paragraph 11, tool used to insert). With respect to claim 12, Baynham discloses further comprising a tool adapted to selectively collapse and retract the deployable ramp nose (paragraph 11).

    PNG
    media_image1.png
    632
    707
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20220175547 A1 discloses a device with a deployable nose with a pair of ramps
US 20210196469 A1 discloses a device with a deployable nose
US 20210137695 A1 discloses a device with a deployable nose
US 20210068973 A1 discloses a device with a deployable nose
US 10687961 B1 discloses a device with a deployable nose with a pair of ramps
US 10105238 B2 discloses a device with a deployable nose with a pair of ramps
US 20160030190 A1 discloses a device with a deployable nose
US 20160022434 A1 discloses a device with a deployable nose
US 20150018954 A1 discloses a device with a deployable nose with a pair of ramps
US 20140194991 A1 discloses a device with a deployable nose with a pair of ramps

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772